MEMORANDUM **
Abigail Acosta Concepcion appeals interlocutorily the district court’s denial of her request for a stay of removal in her habeas corpus petition brought pursuant to 28 U.S.C. § 2241.
We have jurisdiction under 28 U.S.C. § 1292(a)(1). Faruqi v. Dept. of Homeland Security, 360 F.3d 985, 989 (9th Cir.2004). Because Concepcion failed to exhaust judicial remedies by twice filing in this court and voluntarily dismissing two separate petitions for review of her removal order, the district court properly denied her request for a stay of removal. See Noriega-Lopez v. Ashcroft, 335 F.3d 874, 878-80 (9th Cir.2003) (holding that habeas corpus relief is unavailable to an alien who abandoned his petition for direct review challenging whether he was convicted of an aggravated felony and/or a controlled substance offense, a question that goes to the heart of the court of appeals’ jurisdictional determination under 8 U.S.C. § 1252(a)(2)(C)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.